Citation Nr: 0736406	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  05-27 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date earlier than September 28, 
2004 for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied the benefit sought on 
appeal.

At a hearing in October 2005, the veteran's representative 
argued clear and unmistakable error on VA's part for not 
granting service connection for tinnitus in 1984 because the 
veteran did not know 30 years ago about the difference 
between tinnitus and hearing loss and a doctor at New 
Departure Company told him that he had tinnitus in 1969.  A 
reopened claim and clear and unmistakable error are 
different, mutually exclusive routes to the goal of 
determining an effective date. Flash v. Brown, 8 Vet. App. 
332 (1995). Consequently, a claim of clear an unmistakable 
error cannot be said to be inextricably intertwined with the 
issue of an earlier effective date.  See Harris v. Derwinski, 
1 Vet. App. 180 (1991). Therefore, the matter of clear and 
unmistakable error is not now before the Board.  It is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran filed a claim for service connection for 
tinnitus in August 1983.

2.  An April 1984 rating decision denied service connection 
for tinnitus.  

3.  The veteran did not appeal the April 1984 rating decision 
denying service connection for tinnitus.

4.  Service connection for tinnitus was again denied in a 
July 2002 rating decision.  

5.  The veteran did not complete an appeal from the July 2002 
denial of service connection for tinnitus.


6.  The veteran filed to reopen his claim on September 28, 
2004.

7.  The veteran did not raise the claim of entitlement to 
service connection for tinnitus between the October 2003 
statement of the case and September 28, 2004.


CONCLUSION OF LAW

An effective date prior to September 28, 2004 for service 
connection for tinnitus is not warranted.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.

The effective date of an award of service connection shall be 
the day following the date of discharge or release if 
application is received within one year from such date of 
discharge or release.  Otherwise, the effective date is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Any communication from or action by a veteran indicating 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim.  38 C.F.R. § 3.155.

The veteran originally filed a claim for service connection 
for tinnitus in August 1983.  By a rating decision dated in 
April 1984, the veteran's claim was denied, and an appeal was 
not perfected.  He submitted additional evidence to support 
this claim in May 1984.  The RO continued the denial of 
service connection for tinnitus in a May 1984 rating 
decision, and so informed the veteran in a May 1984 letter.  
The veteran did not appeal either of these decisions.

The veteran filed to reopen his claim in March 2002.  By a 
rating decision dated in July 2002, the veteran's claim was 
denied, and an appeal was not perfected.  The veteran was 
notified of the denial of service connection for tinnitus by 
a letter dated July 12, 2002.  He filed a notice of 
disagreement in September 2002, and the RO issued a statement 
of the case on October 9, 2003.  The veteran's representative 
filed a "notice of disagreement" dated October 21, 2002, 
which asserted that service-connected bilateral tinnitus 
should be rated 10 percent for each ear.  This was associated 
with the veteran's claims folder on December 12, 2003 by the 
Decision Review Officer.  As service connection was not in 
effect for tinnitus, this was not a notice of disagreement or 
a substantive appeal concerning the issue of entitlement to 
service connection for tinnitus.  Nothing further concerning 
service connection for tinnitus was received from the veteran 
or his representative until the claim filed on September 28, 
2004.

The April 1984, May 1984, and July 2002 rating decisions are 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007).  The 
veteran again filed to reopen his claim for tinnitus in 
September 28, 2004.  A January 2005 rating decision found 
that the veteran had submitted new and material evidence to 
reopen his claim for tinnitus.  Service connection was 
granted and the veteran was assigned a 10 percent disability 
rating effective September 28, 2004, the date he filed his 
claim to reopen.  He contends that he is entitled to an 
effective date prior to September 28, 2004 for the grant of 
service connection for tinnitus based on his previous claim 
filed on August 24, 1983.

Pursuant to the laws and regulations cited above, the 
effective date for service connection for tinnitus is the 
later date of either the date he filed his claim to reopen, 
or the date that entitlement arose.  The veteran filed his 
claim to reopen on September 28, 2004.  There is no evidence 
that the veteran filed an informal claim of entitlement to 
service connection for tinnitus, 38 C.F.R. § 3.155, between 
the denial of his claim in 2002 and September 28, 2004.  For 
these reasons, an effective date earlier than September 28, 
2004, for service connection for tinnitus must be denied.

In an October 2005 RO hearing, the veteran's representative 
argued that the veteran was not aware of the duty to assist 
requirements in 1984; however, as the RO pointed out in the 
October 2006 supplemental statement of the case, the current 
duty to assist requirements were not in existence in 1984.  
The veteran's representative also argued that VA committed 
clear and unmistakable error by not granting service 
connection for tinnitus in 1984.  That matter is not now 
before the Board and is referred to the RO for appropriate 
action.

Duties to assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO's October and December 2004 notice letters described 
the evidence necessary to reopen a claim for service 
connection, and met all of the requirements noted above; 
including informing the veteran that it was ultimately his 
responsibility to see to it that any records pertinent to his 
claim are received by VA.  This notification would also apply 
to the "downstream" issue of entitlement to an earlier 
effective date.  See VAOPGCPREC 8-03; 69 Fed. Reg. 25180 
(2004).  To whatever extent the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as effective date, the Board finds no 
prejudice to the appellant in proceeding with the present 
decision.  He appealed the effective date assigned.  As the 
appeal is being denied herein, any such issues are moot.

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran.  VA 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim for an earlier 
effective date.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002 
& Supp. 2007).  Specifically, the RO secured and associated 
with the claims file all evidence pertinent to this claim, 
including VA treatment records, and scheduling a RO hearing.


ORDER

Entitlement to an effective date prior to September 28, 2004, 
for the grant of service connection for tinnitus is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


